STATE OF MICHIGAN

                           COURT OF APPEALS



JOSEPH A. BAUBLIS,                                                  UNPUBLISHED
                                                                    November 29, 2016
               Petitioner-Appellant,

v                                                                   No. 328320
                                                                    Michigan Tax Tribunal
CITY OF ANN ARBOR,                                                  LC No. 14-007632-TT

               Respondent-Appellee.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

        Petitioner appeals by right the Michigan Tax Tribunal’s denial of his motion for summary
disposition, final opinion, and judgment. Petitioner sought to avoid the payment of real property
taxes pursuant to respondent’s poverty exemption under MCL 211.7u. Respondent denied
petitioner’s application because it found that petitioner did not meet its definition for being
impoverished. Specifically, respondent’s guidelines state that poverty “does not include having
the inability to afford ones property taxes due to a self imposed situation.” Respondent was
concerned that petitioner had purchased the property in cash, only to mortgage it to a former
roommate for the same amount a month and a half later, and either his poverty was self-inflicted
for purchasing a house with no income, or he in fact had income that he was failing to disclose.
Petitioner appealed to the Michigan Tax Tribunal, which, after a hearing, affirmed that petitioner
was not entitled to the poverty exemption. We affirm.

       Our review of Tax Tribunal decisions is very limited. Drew v Cass County, 299 Mich
App 495, 498; 830 NW2d 832 (2013). “In the absence of fraud, error of law or the adoption of
wrong principles, no appeal may be taken to any court from any final agency provided for the
administration of property tax laws from any decision relating to valuation or allocation.” Const
1963, art 6, § 28. Otherwise, we are limited to reviewing for a “misapplication of the law or
adoption of a wrong principle.” Wexford Med Group v City of Cadillac, 474 Mich. 192, 201; 713
NW2d 734 (2006). We review questions of statutory interpretation de novo. Id. at 202.

        As an initial matter, “tax-exemption statutes are strictly construed in favor of the taxing
unit,” although they remain subject to the “ordinary rules of statutory construction.” Inter-
Cooperative Council v Dep’t of Treasury, 257 Mich. App. 219, 222-223; 668 NW2d 181 (2003).
This is because, “if an exemption is found to exist, it must not be enlarged by construction, since
the reasonable presumption is that the State has granted in express terms all it intended to grant

                                                -1-
at all[.]” Menard Inc v Dep’t of Treasury, 302 Mich. App. 467, 475; 838 NW2d 736 (2013)
(citation and quotations omitted). Our goal in constructing statutory language is to discern the
intent of the legislature, which, if the language used is clear and unambiguous, is presumptively
plainly expressed and must be applied as written. Alliance Obstetrics & Gynecology v Dep’t of
Treasury, 285 Mich. App. 284, 286; 776 NW2d 160 (2009).

         Petitioner argues that the principle of construing tax exemptions in favor of the taxing
authority is based on a misreading of Justice Cooley’s Treatise on Taxation. Petitioner’s
argument is difficult to follow, but petitioner apparently makes this argument because of a
misunderstanding of what the word “public” means. Petitioner quotes, “ . . . when a special
privilege or exemption is claimed under a statute or act of incorporation, it is to be construed
strictly against the property owner and in favor of the public.” The taxing authority is, in fact,
the “public.” Petitioner even directly quotes Justice Cooley’s statement that “when an exemption
is found to exist, it shall not be enlarged by construction.” This is precisely what petitioner
appears, confusingly, to be arguing against. Treatises, of course, lack the force of binding law,
whereas we are bound by stare decisis to follow the decisions of our Supreme Court, see Charles
A Murray Trust v Futrell, 303 Mich. App. 28, 48; 840 NW2d 775 (2013), which apply this
principle, see e.g., Ladies Literary Club v Grand Rapids, 409 Mich. 748, 753; 298 NW2d 422
(1980). We find that it is petitioner whose construction of Justice Cooley’s treatise is
inconsistent with the plain language therein, but we would not be at liberty to overturn a decision
by our Supreme Court in any event.

        Insofar as we can determine from petitioner’s confusing and inconsistent arguments, he
contends that respondent’s guidelines violate subsections (4) and (5) of MCL 211.7u because
they fail to provide guidance regarding “self imposed situation,” the significance of “purchasing
a home with no income,” the definition of “poverty,” or the significance of the applicant’s
credibility. Petitioner further contends (albeit inconsistently) that the tribunal improperly granted
discretion to respondent where the statute allegedly grants none. MCL 211.7u provides in
relevant part:

       (1) The principal residence of persons who, in the judgment of the supervisor and
       board of review, by reason of poverty, are unable to contribute toward the public
       charges is eligible for exemption in whole or in part from taxation under this act.
       This section does not apply to the property of a corporation.

       (2) To be eligible for exemption under this section, a person shall do all of the
       following on an annual basis:

              (a) Be an owner of and occupy as a principal residence the property for
       which an exemption is requested.

               (b) File a claim with the supervisor or board of review on a form provided
       by the local assessing unit, accompanied by federal and state income tax returns
       for all persons residing in the principal residence, including any property tax
       credit returns, filed in the immediately preceding year or in the current year . . .




                                                -2-
              (c) Produce a valid driver’s license or other form of identification if
       requested by the supervisor or board of review.

             (d) Produce a deed . . . of ownership of the property for which an
       exemption is requested if required by the supervisor or board of review.

              (e) Meet the federal poverty guidelines . . . or alternative guidelines
       adopted by the governing body of the local assessing unit provided the alternative
       guidelines do not provide income eligibility requirements less than the federal
       guidelines.

                                             * * *

       (4) The governing body of the local assessing unit shall determine and make
       available to the public the policy and guidelines the local assessing unit uses for
       the granting of exemptions under this section. The guidelines shall include but
       not be limited to the specific income and asset levels of the claimant and total
       household income and assets.

       (5) The board of review shall follow the policy and guidelines of the local
       assessing unit in granting or denying an exemption under this section unless the
       board of review determines there are substantial and compelling reasons why
       there should be a deviation from the policy and guidelines and the substantial and
       compelling reasons are communicated in writing to the claimant.

Procedurally, the petitioner has the burden of showing that he is entitled to the poverty tax
exemption and “must prove, among other things, that he or she meets the poverty guidelines.”
Spranger v City of Warren, 308 Mich. App. 477, 479; 865 NW2d 52 (2014), citing MCL
211.7u(2)(e). The petitioner’s application “must be submitted on a form provided by the local
assessing unit, MCL 211.7u(2)(b) and must comply with the policies and guidelines of the local
assessing unit, MCL 211.7u(4).” Spranger, 308 Mich. App. at 479-480. “In deciding whether to
grant the requested poverty exemption, the board of review must generally follow the policies
and guidelines of the local taxing unit unless it finds that there are substantial and compelling
reasons to deviate therefrom.” Id. at 480, citing MCL 211.7u(5).

       In relevant part, respondent’s guidelines reiterated the substance of MCL 211.7u(1) and
added that respondent “further defines a Poverty exemption as having insufficient resources
beyond ones control to pay ones property taxes” and “does not include having the inability to
afford ones property taxes due to a self imposed situation.” The guidelines established a
maximum income level of $19,500 for a single person in the household, with a maximum of
$25,000 in assets “other than the homestead and standard mode of transportation.” Petitioner
apparently believes that the phrase “self imposed situation” provides insufficient guidance and is
inconsistent with MCL 211.7u. We disagree.

       The word “poverty” is not defined by statute, so it is proper to rely on a dictionary to
provide its definition. Pobursky v Gee, 249 Mich. App. 44, 46; 640 NW2d 597 (2001). Thus,
poverty may be defined as “the state of one who lacks a usual or socially acceptable amount of
money or material possessions,” Merriam-Webster’s Collegiate Dictionary (11th ed), or “[t]he
                                               -3-
condition of being indigent; the scarcity of the means of subsistence,” Black’s Law Dictionary
(8th ed). Indigency in the latter dictionary refers to “lack[ing] the means of subsistence.” Id.
Therefore, MCL 211.7u(1) plainly and unambiguously requires an inability to pay one’s taxes
because the person lacks sufficient resources in essentially all other respects as well. We think it
obvious that “poverty” does not mean lacking in any money, nor does it necessarily require a
person to prioritize payment of taxes over purchasing very basic necessities for survival.
However, the equally obvious corollary is that “poverty” is a meaningfully involuntary state; an
inability logically precludes having chosen such a state. We appreciate that a person might have
some superficial and technical choices they can make about how to order their affairs, while
lacking any practical choices that would have meaningful effect. Nevertheless, in light of the
statute’s express grant of “judgment” to the supervisor and board of review, we find no
ambiguity in distinguishing between a technical choice and a practical one.

       Respondent’s use of the phrase “self-imposed situation” is therefore perfectly consistent
with MCL 211.7u(1). The statute requires municipalities to determine “the policy and
guidelines” that its assessor’s office will use for the granting of a poverty exemption, and further
requires an exercise of discretion in their execution. Respondent’s prohibition against “self-
imposed situations” constituting “poverty” is well within the meaning of “poverty” as defined
and as commonly understood. Petitioner’s objections to respondent’s guidelines are meritless.

        Petitioner does not directly raise any argument on appeal seriously challenging the
evidence against him, beyond arguing that respondent erred in administering the statute.
Nonetheless, we briefly address the evidence for completeness. Petitioner does, relatedly, argue
that the evidence he presented in his own favor should have warranted summary disposition in
his favor.

         We review the Tax Tribunal’s factual findings only to determine whether “they are
supported by competent, material, and substantial evidence on the whole record.” Drew, 299
Mich. App. at 499 (citation and quotations omitted). “Substantial evidence” is “more than a
scintilla of evidence, although it may be substantially less than a preponderance of the evidence.”
Leahy v Orion Twp, 269 Mich. App. 527, 529-530; 711 NW2d 438 (2006) (citation and quotation
omitted). Because the Tax Tribunal lacks a formal rule pertaining to motions for summary
disposition, we refer to MCR 2.116(C). See TTR 792.102105 (indicating that in the absence of
an applicable tribunal rule, the Michigan court rules or the administrative procedures act shall
apply). We review motions for summary disposition de novo; under MCR 2.116(C)(10) we
consider all of the evidence submitted in the light most favorable to the non-moving party to
determine whether a genuine issue of material fact exists. Maiden v Rozwood, 461 Mich. 109,
118-120; 597 NW2d 817 (1999). A genuine issue of material fact exists when the record leaves
open “an issue upon which reasonable minds might differ.” Debano-Griffin v Lake Co, 493
Mich. 167, 175; 828 NW2d 634 (2013) (quotation omitted).

       Although petitioner’s application indicates that he meets respondent’s income and asset
guidelines necessary to qualify for the exemption, other evidence suggests that petitioner’s
submissions of income and assets are not credible. Petitioner contends that credibility is an
impermissible basis for a denial because it is not explicitly listed as such, but this reflects a
fundamental misunderstanding of what credibility means in context. Here, it means there are
such significant discrepancies between petitioner’s reported income and apparent expenditures

                                                -4-
and assets, as derived from such evidence as his cash purchase of the property, monthly
payments, and business expenses, that the only rational conclusion is that petitioner’s self-
reported lack of income must be incorrect. Consequently, the evidence shows that petitioner is
not truly as impoverished as he claims. Additionally, even if a given person genuinely cannot
execute a particular responsibility, voluntarily assuming that responsibility anyway certainly
constitutes a “self-imposed situation.” There is no indication that petitioner’s financial situation
unexpectedly, abruptly, and uncontrollably changed immediately after he purchased the property,
nor is there any indication that he was unaware that property taxes are a well-established
phenomenon. Because substantial, competent, and material evidence supports the Tax
Tribunal’s finding that, however it is phrased, we defer to the Tax Tribunal’s findings. Stege v
Dep’t of Treasury, 252 Mich. App. 183, 188; 651 NW2d 164 (2002).

        Petitioner’s summary disposition argument fails for the same reason. Petitioner argues
that because his reported income and asset levels fall below the guideline’s levels, there is no
question of fact that he is entitled to the exemption. If that had been the only evidence
introduced, petitioner’s argument might have some merit. However, as discussed, there was
considerable evidence strongly suggesting that petitioner’s reported income was fictitious, and
also as discussed, respondent’s guidelines were entirely proper. Consequently, petitioner failed
to establish that no question of fact existed regarding his entitlement to the tax exemption.

        Finally, petitioner makes an equally meritless argument that the Tax Tribunal erred by
denying his motion for discovery because, inter alia, he sought to determine whether MCL
211.7u had been correctly discharged and he had no “reliable explanation why [his] application
was denied . . . ” Because petitioner initiated his claim in the small claims division, the formal
rules of discovery are inapplicable. See MCL 600.8411. In any event, respondent correctly
points out that petitioner already had the information he sought: respondent had already attached
all documents relevant to the denial, including the handwritten notes on petitioner’s application
explaining the basis for the denial. In other words, petitioner had been given an explanation;
petitioner simply did not understand it or did not like it. The Tax Tribunal did not in any way
abuse its discretion by declining to order respondent to provide petitioner with an additional copy
of the documentation petitioner already possessed.

       Affirmed.

                                                             /s/ Amy Ronayne Krause
                                                             /s/ Peter D. O’Connell
                                                             /s/ Elizabeth L. Gleicher




                                                -5-